DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the telephone interview 1/7/2022.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 13-15, 18-19, 27, and 29 in the reply filed on 12/27/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 30-32 directed to invention non-elected without traverse.  Accordingly, claims 30-32 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 10/17/2019 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Moore on 1/7/2022.
The application has been amended as follows: 
a.	Replace claim 1 with the following:
- - 1. (Original) A pixel arrangement, comprising: a plurality of first groups of sub-pixels arranged in a first direction, each of the plurality of first groups comprising a plurality of first 
b.	Cancel claims 2-5.
c.	Claim 6, line 1, replace “The pixel arrangement of claim 5,” with - - The pixel arrangement of claim 1,- -.
d.	Cancel claims 30-32.
Allowable Subject Matter
Claims 1, 6-10, 13-15, 18-19, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s pixel arrangement as provided in the examiner’s amendment above.  The applicant submitted prior art fails to show the invention as amended in the examiner’s amendment.
i.	CN104282727 A, provided by applicant shows the following pixel arrangement:

    PNG
    media_image1.png
    569
    844
    media_image1.png
    Greyscale

However it fails to show the arrangement as in the amended limitations.
ii.	Li et al., US 10,991,768 B2 shows the following pixel arrangement:

    PNG
    media_image2.png
    656
    523
    media_image2.png
    Greyscale

However it fails to show the arrangement as in the amended limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812